                 3:19-cv-00652-JFA                Date Filed 06/23/20        Entry Number 65           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Gregory Vincent Smith
                        Plaintiff
                           v.                                               Civil Action No.        3:19-cv-00652-JFA
                                                                    )
  Christopher D. Phillips also known as Christopher                 )
                                                                    )
 Daniel Phillips; Dexter Handy; Brett Perry; William
                                                                    )
                    S. Tetterton,
                                                                    )



                         Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Gregory Vincent Smith, shall take nothing of the defendants, Christopher D. Phillips also known as
Christopher Daniel Phillips; Dexter Handy; Brett Perry and William S. Tetterton, and this action is dismissed without
prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.


O decided by the Honorable Joseph F. Anderson, Jr., Senior United States District Judge, presiding, granting Plaintiff’s
request to dismiss.

Date: June 23, 2020                                                        ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
